Citation Nr: 1208789	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  00-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to higher initial evaluations for anxiety disorder, evaluated as 50 percent disabling prior to April 20, 2006 and as 70 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1959 to May 1962.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision of the RO that, in pertinent part, granted service connection for an anxiety disorder evaluated as 50 percent disabling effective July 22, 1998.  The Veteran timely appealed for a higher initial rating.

In January 2008, the Veteran testified during a hearing before one of the undersigned at the RO.  In a February 2008 decision, the Board denied an initial disability rating in excess of 50 percent for an anxiety disorder.

The Veteran appealed the February 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2009 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In February 2010, the Board remanded the matters to afford the Veteran an opportunity for a hearing.  In November 2010, the Veteran and his wife testified during a hearing before one of the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.

In March 2011, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In May 2011, the RO increased the disability evaluation to 70 percent for the Veteran's anxiety disorder, effective April 20, 2006.  Because higher evaluations are available for an anxiety disorder, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the issue of entitlement to a TDIU was adjudicated by the RO in May 2011; and a TDIU was awarded, effective April 20, 2006.  

The Board notes that, in a December 2007 statement, the Veteran withdrew his prior claim of entitlement to an earlier effective date for the grant of service connection for an anxiety disorder, including whether there was clear and unmistakable error in a September 1995 rating decision; and his claim of entitlement to service connection for posttraumatic stress disorder.  See 38 C.F.R. § 20.204(b), (c) (2011).


FINDINGS OF FACT

1.  For the period from July 22, 1998, to April 19, 2006, the Veteran's anxiety disorder has been manifested by moderately severe impairment in social and occupational functioning, irritability, near-continuous depression, obsessive rituals, poor concentration, and isolation; gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting self or others have not been demonstrated.

2.  For the period from April 20, 2006, the Veteran's anxiety disorder has been manifested by severe impairment in social and occupational functioning, irritability, near-continuous anxiety and severe depression, obsessive rituals, poor concentration, and isolation; gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting self or others have not been demonstrated.


CONCLUSIONS OF LAW

1.  For the period from July 22, 1998, to April 19, 2006, the criteria for an initial 70 percent disability rating for an anxiety disorder are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9400 (2011).

2.  For the period from April 20, 2006, the criteria for a disability rating in excess of 70 percent for an anxiety disorder are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in May 2007 discussed the evidence necessary to support a claim for increase.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also informed the Veteran of the manner in which VA determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.  In any event, the Board notes that the Veteran's claim decided on appeal arises from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the record.  Records from the Social Security Administration have also been obtained.  A VA examinations have been conducted.  The Board finds that the examinations were adequate in that they were performed by neutral, skilled providers who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  
The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Service connection has been established for anxiety disorder, effective July 22, 1998.  The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.130, Diagnostic Code 9400, pertaining to anxiety disorders, as initially 50 percent disabling; and as 70 percent disabling, effective April 20, 2006.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his anxiety disorder.   Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Historically, the Veteran was stationed in Greenland during active service, and served as a missile operator in an underground pit with three other soldiers.  Being in the underground pit was very stressful for the Veteran, and his living space was restricted to a very small area.  Service treatment records reflect that the Veteran sought treatment for complaints of "nervousness" in May 1961, and was giving medication.  His superiors were notified of the Veteran's anxiety.  The Veteran reportedly sought psychiatric treatment soon after his military discharge; and had been taking medication ever since.  He reportedly had never been able to hold a job very long, and he last worked full-time in the late 1980's (Volume 1).  

Records received from the Social Security Administration in December 1994 reflect that the Veteran had not engaged in substantial gainful activity since June 1988, and was found to be suffering from severe depression.  Psychological testing at the time revealed high levels of high anxiety, dysthymia, and personality problems.  The Veteran also had reported an overall loss of interest, appetite disturbance, sleep disturbance, feelings of worthlessness, difficulty concentrating, and paranoid thinking.  It was concluded that the Veteran was markedly restricted in activities of daily living, and had extreme difficulty in maintaining social functioning; and was frequently deficient in concentration, persistence, and pace.

The report of a June 1995 VA examination reflects that the Veteran's depression was fairly well-controlled on medication, and that his affect was very anxious.  The Axis I diagnosis was generalized anxiety disorder, moderate to severe; dysthymia, mild; and alcohol dependence in remission.  A global assessment of functioning (GAF) score of 50 was assigned.
 
Private treatment records show that the Veteran underwent a psychological evaluation in July 1998.  The Veteran's claims file was reviewed by the psychologist.  Psychological testing at the time revealed that the Veteran had considerable pent up hostility and difficulty dealing with it; he was very suicidal and extremely depressed.  The psychologist opined that the Veteran did not appear to be psychotic, although he was having difficulty keeping contact with reality because he had few resources to deal with his emotional conflicts and anxieties.  The Veteran also experienced episodes of irritability, anger outbursts and severe depression.  He had frequent panic attacks, and his social and occupational functioning was deficient in most areas.  His judgment was impaired by his depression.  The Veteran had obsessional rituals, which interfered with routine activities.  His speech was intermittently illogical.  The Veteran had impaired impulse control with unprovoked irritability and periods of violence.  He had severe impairment with short-term memory, and was very depressed and unable to maintain effective relationships.  A GAF score of 45 was assigned, indicative by the examiner of major impairment in several areas-including work, family relations, judgment, thinking, and mood.

The report of an August 1998 VA examination contrasts significantly with the July 1998 evaluation, with regard to current findings that the Veteran was neither suicidal nor homicidal; that his speech was goal-directed, and that his relationship to reality was good.  No thought disorder was noted; the Veteran's affect was anxious.  The examiner found that the Veteran continued to have difficulty with anxiety and depression.  A GAF score of 55 was assigned.
 
Private treatment records, received in March 1999, indicate that the Veteran's medications were effective in managing his chronic symptoms of depressed mood, anxiety, and panic attacks.  In February 2000, clinical testing suggested high levels of depression and anxiety, and a great deal of social detachment and a tendency to feel discomfort in close relationships.

VA treatment records-dated in October 2000, December 2000, and June 2005-include GAF scores of 65, 60, and 60 respectively.  

Private treatment records, received in July 2006, show that the Veteran underwent a psychological consultation in October 2005.  The Veteran described disruptive work and interpersonal conflicts that occurred immediately after his military service, and throughout most of the Veteran's adult life.  He reported a significant deterioration in his behavior.  The Veteran reportedly could not be around people; he could not do anything connected to other people, and he stayed at home or by himself.  The consultant noted that the Veteran was agitated, confused, and disorganized at the time of his evaluation.  The results of psychological testing revealed that the Veteran had a significant depressive disorder with multiple somatic problems and severe anxiety.  He had a pattern suggesting the possibility of a thought disorder.  The Veteran had difficulty with concentration; his mind wandered, and he could not sit still.  The Veteran cried easily, and had episodes of euphoria and depression.  He had obsessive thoughts, and had self-described "strange behavior."  The Veteran had thoughts of suicide and had threatened to harm himself or others in the past.  A GAF score of 50 was assigned.

During an April 2006 VA examination, the Veteran reported that his sleep was "not good."  He reportedly slept 41/2 hours, on and off, with medications.  His history reflects that the Veteran had been receiving care for mental conditions, which were characterized as involving considerable anxiety and depression.  The Veteran reported that his symptoms have been getting worse-particularly, affecting his memory and concentration.  The Veteran reported that his depression consisted of being down on himself, crying a lot, and having low energy and low motivation.  The Veteran also reported being worried and tense, sweating a lot, and being quite irritable.  The Veteran's social history reflects that he currently was married, and that he had been married six times; and that most of his marriages ended by divorce because his X-wives could not handle his irritability, depression, and worry.  The Veteran had three children, and was in contact with one of them yearly.  The Veteran did not work.  He helped around the house, and did not have any social life whatsoever.  He did not like to leave the house, which was his comfort zone.  He had no friends.  His daily activities consisted of watching television, reading some, and helping around the house.

Mental status examination during the April 2006 VA examination revealed that the Veteran was sweaty and seemed nervous.  His mood was slightly down, and he was not oriented exactly on the date.  Testing of his short term memory was indicative of reasonably good functioning.  There was no evidence of a thought disorder in the sense of derailment, tangentiality, or circumlocution.  The Veteran had no hallucinations or delusions.  His appetite was fair.  He had appropriate eye contact throughout the examination, but occasionally looked down or away.  The Veteran has had suicidal ideation in the past, but did not report any now.  Testing of cognitive functioning was indicative of an acceptable level of verbal analysis skills.  There was no impairment of thought process or communication that would have a significant impact on his social functioning or work capacity.  The Axis I diagnosis was anxiety disorder not otherwise specified, with related depression.  A GAF score of 51 was assigned.  The examiner commented that the Veteran's social activities were considerably disrupted by his mental health condition.  The Veteran basically stayed at home in isolation without contact with other people, which resulted in considerable dysfunction in terms of his social functioning and work capacity.  The examiner added that the Veteran did not engage in any antisocial-type behaviors.

VA progress notes, dated in November 2007, show that the Veteran was compliant with his medications; and that he did not wish to change the current regimen, which was working.  The Veteran was advised to seek treatment if his symptoms worsened; and was not judged to be dangerous to himself or others at the time.

In January 2008, the Veteran testified that he felt more comfortable at home, and that on occasions when he left the home, he had panic attacks.  The Veteran testified that he shook all over and threw up, and that his heart raced and he had chest pains.  The Veteran also testified that he was given more medication to help him sleep.

VA progress notes, dated in 2008 and 2009, primarily reflect that the Veteran's medications were helping to control his anxiety; he denied thoughts of suicidal ideation.

Private treatment records, received in March 2010, show that the Veteran underwent a psychological consultation in April 2009.  The Veteran indicated that his condition had deteriorated; and he described having more nightmares and morbid dreams, crying episodes, anxiety, worry and fear, and indicated that he was very suspicious and distrustful of other people.  The Veteran reported a significant increase in his anxiety, hypervigilance, and frequent awakening at night from sleep.  He reported having rapid heartbeats and sweats.  The Veteran indicated that he isolated himself even more than before; and built a workshop to be in, even if he was not doing anything.  He described a state of anergia, with the inability to do even those kinds of things or activities that he enjoyed.

Testing results in April 2009 reveal that the Veteran's general cognitive functioning had deteriorated to below average.  There was also evidence of deterioration for attention and for mental control spatial processing.  The Veteran continued to be impulsive with above average reaction time, which reflected a tendency to act without observing the consequences of his behavior.  Testing also identified a level of major depressive disorder within the severe range, which was manifested by difficulty maintaining restful enduring sleep; frequent awakening; difficulty with concentration and decision-making; having thoughts that were extremely negative about his behavior on a constant basis; passive thoughts of death; a noticeable lack of interest in life; and agitation that was a byproduct of his severe depressive state.  When questioned about thoughts of self-harm or harming other people, the Veteran indicated that this was why he liked to isolate himself, so as to prevent harm from happening to other people.  The psychologist noted a number of areas reflective of severe impairment of functioning, and that the Veteran had marked anxiety and tension.  The Veteran feared extreme disruptions in his life, and was uncertain about the future; his anxiety was so severe that it could alter his thinking.  The psychologist also noted that Veteran has had transient thoughts of self harm and denied that he had a plan or intent at present, but the risk was there for this Veteran.  A GAF score of 50 was assigned.

In November 2010, the Veteran testified that even with medication, he still did not function like a normal person, though he was not hurting anybody; he stayed in his house.  The Veteran's wife described one incident when the Veteran tried to do stuff and had tremors in his hands; he cut himself with a saw.  The Veteran also testified that his impaired memory had progressed.

Private treatment records, received in April 2011, show that the Veteran underwent a psychological consultation in March 2011.  The psychologist indicated that the Veteran continued to have severe difficulty with anxiety and depression; and that he continued to take daily medication.  The psychologist also indicated that the Veteran had significant problems with memory, and that recent testing placed him within the dementia range.  Additional testing revealed cognitive impairment.  A GAF score of 50 was assigned. 

Following the Board's March 2011 remand, the Veteran underwent a VA examination in April 2011 for purposes of determining the severity of his anxiety disorder.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner indicated that, when the Veteran became nervous, his hands shook; his muscles tightened; his insides jumped; he became sweaty; and his legs became knotty.  The Veteran described increases in irritability and problems sleeping.  He indicated that he visited his mom who resided across the street in a nursing home, and that he did not get out to do any social activities.  The Veteran also indicated that he had not worked since the mid-1980's, and that he could not handle work now for a variety of reasons-most notably, his anxiety disorder.

Mental status examination in April 2011 revealed that the Veteran was casually and appropriately dressed, and oriented times four.  His mood was within appropriate limits, and he was cooperative with the examination process.  The Veteran did not engage in any inappropriate behavior.  Testing of short-term memory indicated reasonably good functioning; there was no evidence of a thought disorder.  The Veteran had no hallucinations or delusions.  His appetite was fair to poor.  The Veteran averted eye contact for a period of time, which was later re-established.  He did not have suicidal or homicidal ideation or intent.  Testing of cognitive functioning indicated an adequate level of verbal analysis skills, and at least adequate concentration and calculation skills.  The Veteran was able to maintain his personal hygiene quite well, and was able to carry out his other activities of daily living at least moderately well.  A GAF score of 49 was assigned, which was indicative by the examiner of serious symptoms and unable to keep a job.  The examiner commented that the Veteran's overall anxiety had shown some progression over the last several years.  The Veteran had extremely limited ability to interact with other people, without risking a significant anxiety attack.     

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

For the Period from July 22, 1998, to April 19, 2006

In this case, the GAF score range of 45 to 50 assigned during the applicable period, indicates serious symptoms and serious impairment in social and occupational functioning.  Examiners have noted that the Veteran's symptoms interfered with both employment and social activities.  It is apparent that the Veteran's isolation and depression interfered with his ability to function appropriately and effectively.

Based on the evidence of record, the Board finds that an initial 70 percent disability rating is warranted for the Veteran's anxiety disorder.  The evidence reflects occupational and social impairment with deficiencies in most areas-including work, family relationships, thinking or mood.  The Veteran's anxiety disorder has been manifested primarily by moderately severe impairment in social and occupational functioning.  Given the long-standing clinical findings of isolation, irritability, near-continuous depression, obsessive rituals, and poor concentration, and the Veteran's difficulty in dealing with people and work, the Board finds that the evidence meets the criteria for an initial 70 percent disability rating.

The evidence does not reflect that the Veteran's anxiety disorder alone is of such severity during the applicable period, as to warrant a disability rating in excess of 70 percent.  Significantly, the Veteran has not been found to have symptoms such as gross impairment in thought processes, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, and disorientation to time or place-all symptoms which would warrant a 100 percent disability rating.

For the foregoing reasons, the Board finds that the preponderance of the evidence is in favor of an initial 70 percent, but no higher, evaluation. 

For the Period from April 20, 2006

For the applicable period, the Veteran's anxiety disorder has been manifested, primarily, by severe impairment in social and occupational functioning.  The GAF score range of 49 to 51 assigned by examiners reflects serious symptoms and inability to keep a job.  Given the clinical findings of irritability, near-continuous anxiety and severe depression, and the Veteran's social isolation, the Board finds that the evidence more nearly approximates the criteria for the currently assigned 70 percent disability rating.
   
The evidence does not reflect that the Veteran's anxiety disorder is of such severity as to warrant a disability rating in excess of 70 percent at any time.  As noted above, the evidence does not reflect symptoms such as gross impairment in thought processes, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  

The Veteran has testified that he primarily isolated himself in his home to prevent hurting others.  The Board finds his testimony to be credible, and a private psychologist has noted a risk of self-harm being present for this Veteran.  While the Veteran's wife described an incident in which the Veteran had tremors in his hands and accidentally cut himself with a saw, this one incident, together with the noted risk of self-harm, do not demonstrate a persistent danger to him or to others.  The overall evidence, during the applicable period, suggests that the Veteran did not engage in any inappropriate behavior; and there is no evidence of hallucinations or delusions.  The Veteran is also able to perform activities of daily living.  Hence, the evidence does not more nearly approximate the criteria for a 100 percent disability rating under the General Rating Formula for psychiatric disabilities.

A clear preponderance of the evidence is against a disability rating in excess of 70 percent during the applicable period, as the Veteran's complaints of increased anxiety are not supported by clinical findings.  The evidence consistently fails to show that his disability meets the criteria for a disability rating in excess of 70 percent.  Thus, the Board must conclude that the clinical findings outweigh the Veteran's lay assertions regarding severity. 

Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with his anxiety disorder is severe.

The objective medical evidence of record shows that manifestations of the Veteran's service-connected anxiety disorder do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 


ORDER

For the period prior to April 20, 2006, a 70 percent evaluation for anxiety disorder is allowed, subject to the regulations governing the award of monetary benefits.

For the period from April 20, 2006, a disability evaluation in excess of 70 percent for an anxiety disorder is denied.



_______________________________________
J. K. BARONE
Acting Veterans Law Judge
Board of Veterans' Appeals



_____________________________                  ___________________________
                U. R. POWELL                                          ROBERT E. SULLIVAN
            Veterans Law Judge		          Veterans Law Judge
        Board of Veterans Appeals		      Board of Veterans Appeals

Department of Veterans Affairs


